internal_revenue_service department of the treasury number release date index number washington dc person to contact refer reply to cc psi b1-plr-137587-02 date aug legend x y country date dear this letter responds to a letter dated date submitted on behalf of x requesting a ruling that it be granted an extension of time pursuant to sec_301 of the procedure and administration regulations in which to elect to be treated as a disregarded_entity for federal tax purposes under sec_301_7701-3 facts according to the information submitted x was validly formed under country law on date y a domestic limited_liability_company has been the sole owner of x since date x and x's shareholder intended from inception to elect to classify x as a disregarded_entity for federal tax purposes however form_8832 entity classification election inadvertently was not timely filed law and analysis sec_301_7701-3 provides that unless a foreign eligible_entity elects otherwise the entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owners if it has a single owner that does not have limited_liability plr-137587-02 sec_301_7701-3 provides that for purposes of sec_301_7701-3 a member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member sec_301_7701-3 allows an entity to elect to change its classification by filing form_8832 with the service_center designated on that form sec_301 c iii provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor later than twelve months after that filing_date sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 sets forth the standards which the commissioner uses to determine whether to grant a discretionary time extension under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result x is granted an extension of time for making the election to be classified as a disregarded_entity for federal tax purposes effective date until days following the date of this letter x should make the election by filing form_8832 with the appropriate service_center a copy of this letter should be attached to that form except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent plr-137587-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative sincerely s william p o’shea william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
